690 N.W.2d 558 (2005)
In re Petition for Disciplinary Action against Jeff D. BAGNIEFSKI, a Minnesota Attorney, Registration No. 149329.
No. A04-1941.
Supreme Court of Minnesota.
January 11, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Jeff D. Bagniefski has committed professional misconduct warranting public discipline, namely, (1) failing to file a brief in support of his client's position, which resulted in the court signing an order adverse to the client, (2) filing a motion with the court that included no facts constituting a reasonable basis for that motion, resulting in a $1,500 award of attorney fees to adverse counsel, (3) having his client sign a blank signature page, having his paralegal notarize the signature, attaching the signature page to an affidavit containing inaccurate information, and filing the altered affidavit with the court without consulting with the client, (4) sending his client an unreviewed bill containing errors, and (5) making a contingent fee agreement in a marriage dissolution matter and then failing to honor that agreement, in violation of Minn. R. Prof. Conduct 1.3, 1.4, 1.5(a) and (d), 3.1, 8.4(c) and (d).
Respondent admits his conduct violated the Rules of Lawyers Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 90-day suspension, effective 14 days from the date of the court's order, payment of restitution to client Ed Flueger in the amount of $1,500 for the $1,500 Flueger paid to adverse counsel pursuant to the district court's January 30, 2001 order, and payment of $900 in costs and disbursements pursuant to Rule 24(d), RLPR. The stipulation further provides that respondent not be eligible to petition for reinstatement under Rule 18, RLPR, prior to the completion of the 90-day suspension and that the reinstatement hearing not be waived.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Jeff D. Bagniefski is suspended from the practice of law for 90 days, effective 14 days from the date of this order. The reinstatement hearing provided for in Rule 18(a) through (d), RLPR, is not waived and respondent may not petition for reinstatement prior to expiration of the period of suspension. Respondent shall successfully complete the professional responsibility portion of the state bar examination within one year from the date of this order, shall comply with the requirements of Rule 26, RLPR, and make restitution to Ed Flueger in the amount of $1,500. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice